Citation Nr: 0310940	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for a claimed 
undiagnosed illness manifested by fatigue, muscle aches and 
joint pain.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1985 to May 1988 and 
from January 1991 to April 1991.  He served in the Southwest 
Asia Theater of Operations from February 1991 to March 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 1998, August 1999 and November 
2000 rating decisions of the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC in 
August 2002.  

In October 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  

The requested VA examinations were conducted in March and 
April 2003, and additional outpatient records were obtained 
and added to the claims file.  



REMAND

The veteran asserts that service connection is warranted for 
a claimed undiagnosed illness manifested by fatigue, muscle 
aches and joint pain and for PTSD.  

With regard to the claim of service connection for PTSD, the 
medical evidence of record contains numerous psychiatric 
evaluations, a number of which contain a diagnosis of PTSD.  
However, several of the evaluations, including VA 
examinations and as well as a board of psychiatrists stated 
that the veteran did not have PTSD, but rather, suffered from 
schizophrenia.  Moreover, the veteran's claimed stressors 
have not been verified.  

Likewise, VA examinations did not indicate that the veteran 
suffered from fatigue, muscle aches or joint pain due to an 
undiagnosed illness.  

In light of the foregoing, the Board undertook additional 
development on the issues of service connection, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  The 
development included, among other things, additional VA 
examinations, held in March and April 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.  In 
addition, the case essentially invalidates the Board's 
development regulations noting a violation of the veteran's 
due process.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the veteran's due 
process rights have been violated.  Specifically, the RO has 
not had an opportunity to review the case based on all the 
evidence of record, particularly the most recent VA 
examination reports of March and April 2003 and the veteran's 
stressor information.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of the 
additional evidence added to the record 
pursuant to the Board's development, 
particularly the VA examination reports of 
April 2003.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
is completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

2.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



